Case: 17-51046       Document: 00514651542         Page: 1     Date Filed: 09/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                     No. 17-51046
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                     September 21, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                  Plaintiff - Appellee

v.

VENSHARD DOUGLAS,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-139-2


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Pursuant to his guilty plea, Venshard Douglas was convicted of aiding
and abetting attempting to possess, with intent to distribute, 500-grams or
more of cocaine (count one) and aiding and abetting possession of a firearm in
furtherance of a drug-trafficking crime (count two). After granting Douglas’
request for a downward variance, the district court sentenced him, inter alia,




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
       Case: 17-51046   Document: 00514651542   Page: 2   Date Filed: 09/21/2018


                                 No. 17-51046

to consecutive terms of 84-months’ imprisonment on count one and 60 on count
two.
        Douglas challenges the procedural reasonableness of his sentence,
contending the court:     erred in finding him responsible for at least two
kilograms of cocaine for purposes of calculating his base-offense level under
Sentencing Guideline § 2D1.1(a)(5); and failed to provide adequate reasons for
its sentencing decision. Because Douglas did not preserve these issues in
district court, review is only for plain error. E.g., United States v. Broussard,
669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Douglas must show a
forfeited plain (clear or obvious) error that affected his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If he does so, we have the
discretion to correct the reversible plain error, but should do so only if it
“seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings”. Id.
        To the extent Douglas contends the court found he was responsible for
less than two kilograms of cocaine for purposes of calculating his base-offense
level under Guideline § 2D1.1(a)(5), his contention is belied by the record. The
presentence investigation report (PSR) recommended Douglas was responsible
for at least two kilograms of cocaine and assigned him a base-offense level of
26 under § 2D1.1(a)(5). At sentencing, as well as in its statement of reasons,
the district court provided it had adopted the PSR without change. To the
extent Douglas asserts the court erred in finding him responsible for at least
two kilograms of cocaine for purposes of calculating his base-offense level
under § 2D1.1(a)(5), his assertion is unpersuasive.       Absent evidence the
information in the PSR was “‘materially untrue, inaccurate or unreliable’”, the
court did not commit the requisite clear or obvious error in finding Douglas
responsible for at least two kilograms of cocaine. United States v. Harris, 702



                                       2
    Case: 17-51046    Document: 00514651542     Page: 3   Date Filed: 09/21/2018


                                 No. 17-51046

F.3d 226, 230 (5th Cir. 2012) (quoting United States v. Huerta, 182 F.3d 361,
364–65 (5th Cir.1999)); see Puckett, 556 U.S. at 135; United States v. Rojas, 812
F.3d 382, 413 (5th Cir. 2016).
      As for the other claimed error, the court did not plainly err regarding the
adequacy of its sentencing explanation. See Puckett, 556 U.S. at 135; United
States v. Mondragon-Santiago, 564 F.3d 357, 361, 364–65 (5th Cir. 2009). It
considered Douglas’ contentions for a downward variance and offered specific
reasons for its sentencing decision. Even if the court “might have said more”,
it “considered the evidence and argument”, and its statement of reasons for the
sentence imposed was “legally sufficient”. Rita v. United States, 551 U.S. 338,
358–59 (2007).
      AFFIRMED.




                                       3